Citation Nr: 1604640	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  06-10 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome (IBS) and colitis.

2.  Entitlement to a rating higher than 10 percent for migraine headaches from February 23, 2011 to October 24, 2012, and to a rating higher than 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1985 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In February 2010, the Board remanded the gastrointestinal claim for further evidentiary development.

In April 2014, the Board remanded the appeal to schedule the Veteran for his requested videoconference hearing.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2015.  A copy of the hearing transcript is of record.

The Board has recharacterized the Veteran's service connection claim on appeal to afford him the broadest possible consideration of his symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he developed a gastrointestinal disability as a result of exposure to ionizing radiation, paint, and asbestos during military service.  Specifically, he testified that he handled nuclear weapons, and that he was exposed to paint fumes 8 hours per day without wearing a mask.  He had intermittent diarrhea and constipation throughout service, for which he did not always go to sick call.  He also testified that his treating physician, Dr. P., told him that his gastrointestinal disability could be linked to his exposures during service.  See September 2015 Board Hearing Transcript, p. 3-9.

Service treatment records (STRs) indicate that, in April 1985, he complained of diarrhea and an upset stomach, denied a chronic history of such symptoms, and was assessed with a viral syndrome, with a note made to rule out mild gastroenteritis.  In June 1985, the Veteran signed a form affirming that he had not been exposed to asbestos prior to or during his military career.  In August 1985, he complained of abdominal pain with vomiting but denied diarrhea, and a note was made to rule out gastritis.  In November 1986, the Veteran became qualified as RADCON (radiological control) emergency personnel.  In December 1986, he became qualified as firewatch.  In January 1987 and February 1988, it was documented that the Veteran was exposed to ionizing radiation while serving on the USS Fulton.  In March 1987, it was documented that the Veteran was exposed to isocyanides and lead while serving on the USS Fulton from June 1985 to February 1986 and from April 1986 to December 1991.  In July 1987, levels of lead and zinc were measured in his blood which were deemed to be in the acceptable range.

Post-service, a June 2001 private treatment record noted a diagnosis of acute ileus with abdominal pain and a history of constipation.  In an October 2001 private treatment record, he reported a four-month history of blood per rectum, and he was assessed with a probable anal fissure.  A March 2005 VA treatment record noted that the Veteran had a past medical history of ulcerative colitis, 1985.  In December 2005, the Veteran was diagnosed with active irritable bowel disease.  In August 2006, he was diagnosed with IBS.  In July 2011, the Veteran underwent anal fissure surgery.  VA gastroenterology notes through September 2013 show continuous treatment for history of ulcerative colitis and IBS.

Because the Veteran has been diagnosed with IBS and colitis, and in light of information in his service records suggesting exposure to ionizing radiation, isocyanides, lead, and zinc, the Board remanded the Veteran's claim in February 2010 to afford him a VA examination.  The examiner was instructed to opine as to whether his IBS and colitis are related to any incident of service, and as to whether the IBS and colitis are radiogenic diseases resulting from ionizing radiation in service. 

On August 2010 VA examination, the examiner noted that there was no evidence of ulcerative colitis or any bowel dysfunction in the military service.  Regarding ulcerative colitis, the examiner opined "there is no good evidence that he has or had ulcerative colitis.  He did not have any evidence of colitis in the military service.  Therefore opinion is not indicated regarding ulcerative colitis."  Regarding IBS, the examiner opined that IBS is less likely as not caused by or a result of military service, reasoning that there is no evidence that he had irritable bowel symptoms or bowel dysfunction in the military service, and that the first documentation of this is around 2001, 13 years after military service.

This opinion is inadequate because it fails to address the evidence of gastrointestinal symptoms in service.  Additionally, the opinion fails to address whether the IBS and colitis are radiogenic diseases resulting from ionizing radiation in service, as previously requested.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, another remand is necessary to ensure compliance with the February 2010 Remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).

Regarding the Veteran's claim for increased evaluation for migraine headaches, the Veteran's most recent examination was in October 2012.  During the September 2015 Board hearing, he testified that his migraine symptoms have worsened.  Therefore, a new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Updated treatment records should also be secured on remand.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  Then refer the claims file to a physician for preparation of an addendum opinion addressing the etiology of any current gastrointestinal disability, to include IBS and colitis.  The electronic claims file, including a copy of this Remand, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

For each gastrointestinal disability diagnosed in the record since December 2004, to include IBS and colitis, the examiner should opine as to:

(a) whether it is at least as likely as not (50 percent probability or greater) that such disability arose during service or is otherwise related to any incident of service, including treatment for gastrointestinal complaints in April 1985 and August 1985, qualification to work as RADCON emergency personnel and firewatch in service, and confirmation of exposure to ionizing radiation, isocyanides, lead, and zinc while serving on the USS Fulton from June 1985 to February 1986 and from April 1986 to December 1991; and 
(b) whether such disability is a radiogenic disease resulting from exposure to ionizing radiation in service.  

A rationale for all opinions should be provided.
3.  If the VA examiner determines that any gastrointestinal disability identified in response to item (2) above is a radiogenic disease that resulted from exposure to ionizing radiation in service, and if it is not found that such disease resulted from any other incident of service, then develop the claim in accordance with the provisions of 38 C.F.R. 
§ 3.311.  This includes seeking dose information from official sources, obtaining a dose estimate from the Under Secretary for Health, and referring the claim to the VA's Under Secretary for Benefits for appropriate consideration.

4.  Schedule the Veteran for a VA examination to determine the current severity of his migraine headaches.  The electronic claims file, including a copy of this Remand, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All indicated testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.

Based on the examination results and a longitudinal review of the evidence of record, including the September 2015 Board Hearing Transcript, the examiner must describe the frequency and duration of the Veteran's migraine headaches and any manifestation of those migraine headaches.  The examiner must note the absence or presence of characteristic prostrating attacks and the frequency and duration of any such attacks.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 Supp. 2015).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014 & Supp. 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




